Exhibit 99.1 SAFEDATA, LLC. December 31, 2009 and 2008 Table of Contents Page Number Report of Independent Registered Public Accounting Firm 2 Financial Statements: Balance Sheets 3 Statements of Operations and Members’ Deficit 4 Statement of Cash Flows 5 Notes to Financial Statements 6-10 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members of SafeData LLC We have audited the accompanying balance sheets of SafeData LLC as of December 31, 2009 and 2008, and the related statements of operations, members’ equity (deficit) and cash flows for each of the years then ended. SafeData LLC’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of SafeData LLC as of December 31, 2009 and 2008, and the results of its operations and its cash flows for each of the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Rosenberg Rich Baker Berman & Company Somerset, New Jersey September 14, 2010 2 SAFE DATA, LLC BALANCE SHEETS DECEMBER 31, 2 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses - Receivable from member Total current assets Property and equipment, net Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND MEMBERS’ DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Bank overdraft Line of credit Capital lease obligation – current Note payable – current Loan Payable to member Deferred revenue - current Total current liabilities Capital lease obligations, net of current portion Deferred revenue, net of current portion Note payable, net of current TOTAL LIABILITIES MEMBERS’ DEFICIT ) ) TOTAL LIABILITIES AND MEMBERS’ DEFICIT $ $ 3 SAFE DATA, LLC STATEMENTS OF OPERATIONS AND MEMBERS’ DEFICIT YEARS ENDED DECEMBER 31, 2 Net Sales $ $ Cost of Sales Gross Profit Operating Expenses Operating loss ) ) Other (income) expense ) ) Interest expense Total other expense Net loss $ ) $ ) Members’ Deficit – Beginning of Year ) ) Members’ Deficit – End of Year $ ) $ ) 4 SAFE DATA, LLC. STATEMENT OF CASH FLOWS YEARS ENDED DECEMBER 31, 2 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Changes in assets and liabilities: Accounts receivable Prepaid Expenses ) - Receivable from member ) ) Other current assets and other assets - ) Accounts payable and accrued expenses Deferred Revenue ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Borrowings on line of credit, net (Repayments) borrowings on overdraft account ) Repayments under capitalleases ) ) Proceeds from note payable - Repayments of loans - ) Net cash used in financing activities ) ) Decrease in cash and cash equivalents - ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Supplemental disclosure of cash flow information Interest paid $ $ Non-cash investing and financing activities: Capital equipment acquired under leases $ $ 5 SAFE DATA, LLC NOTES TO FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2 1.BUSINESS ORGANIZATION AND BASIS OF PRESENTATION Safe Data, LLC (“The Company”) delivers and supports a broad range of premium technology solutions which store, protect, optimize and leverage information; minimize downtime and recovery of information.Clients depend on the Company to manage data growth, ensure disaster recovery and business continuity, strengthen security, reduce capital and operational expenses, and to meet increasing industry state and federal regulations Safe Data provides solutions and services to business, government, education and healthcare industries by leveraging leading technologies such as Virtualization, Cloud Computing and Green IT. The financial statements have been prepared using accounting principles generally accepted in the United States of America applicable for a going concern, which assumes that the Company will realize its assets and discharge its liabilities in the ordinary course of business. For the years ended December 31, 2009 and 2008 the company incurred net loss and its current assets exceed its current liabilities at December 31, 2009 by $1,129,000. Its ability to continue as a going concern is dependent upon achieving sales growth, reduction of operation expenses and the ability of the Company to obtain or restructure its financing to meet its obligations and pay its liabilities arising from normal business operations when they come due. On June 17, 2010, the Company entered into an Asset Purchase Agreement setting forth the sale of the Company’s assets to Data Storage Corporation, a Delaware corporation and wholly owned subsidiary Data Storage Corporation. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a. Revenue Recognition – The Company’s revenues consist principally of storage revenues. Storage revenues consist of monthly charges related to the storage of materials or data (generally on a per unit basis).Sales are generally recorded in the month the service is provided.For customers who are billed on an annual basis, deferred revenue is recorded and amortized over the life of the contract. Setup fees charged in connection with storage contracts are deferred and recognized on a straight line basis over the life of the contract. b. Cash and Equivalents – The Company considers cash equivalents to be highly liquid debt securities with insignificant interest rate risk with original maturities from the date of purchase of three months or less c. Accounts Receivable/Allowance for Doubtful Accounts – The Company sells its services to customers on an open credit basis.Accounts receivable are uncollateralized, non-interest-bearing customer obligations. Accounts receivables are due within 30 days. Based on an assessment of the current status of individual accounts and historical collection information, management believes that it will realize all receivables and no allowance is necessary. d. Property and equipment – Property and equipment are stated at cost less accumulated depreciation and amortization. Capitalized values of property under leases are amortized over the life of the lease or the estimated life of the asset, whichever is less. Depreciation and amortization are provided on the straight line method over the following estimated useful lives: Years Computers and Software 5 Machinery and equipment
